Citation Nr: 0527101	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  98-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ankle 
condition.

2.  Entitlement to service connection for bilateral knee 
condition, to include whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana.  The veteran 
voiced disagreement with the denial of service connection for 
the claimed left ankle and bilateral knee conditions in 
November 1997 and a statement of the case (SOC) was issued in 
January 1998.  The veteran perfected his appeal the following 
month.  As service connection was previously denied for a 
right knee disability, the Board has characterized the second 
issue on appeal to include a claim to reopen.  See April 1974 
rating decision

Hearings were held at the RO in November 1999 and December 
2001.  Transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In December 2001 the veteran testified at a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  A VLJ who conducts a hearing participates in the 
making of the final determination of the claim.  38 C.F.R. 
§ 20.707 (2004).  However, in the instant case, the VLJ who 
conducted the December 2001 hearing is no longer employed at 
the Board.  The veteran was so notified in August 2005 and he 
has indicated a desire to attend another hearing at the RO 
before a VLJ.  This type of hearing often is referred to as a 
Travel Board hearing.  A remand is in order so that such a 
hearing may be scheduled.  See 38 C.F.R. §§ 20.702, 20.704 
(2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


